Citation Nr: 1207892	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthralgia and neurological impairment of the left side of the body, to include chest pain, left hand numbness, and left foot numbness, claimed as manifestations of an undiagnosed illness.

2.  Entitlement to service connection for syncope, claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.P.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served for numerous years in the National Guard.  He had active service from December 1972 to April 1973 and from November 1991 to May 1991.  This second period of active duty service included service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Service connection for syncope, for arthralgia and neurological impairment of the left side of the body, for gastroesophageal reflux disorder (GERD), for chronic cholecystitis, for phrenic nerve paralysis, for anxiety and depression, for short term memory loss, and for peristalsis of the esophagus was denied therein.  An appeal was perfected by the Veteran for each of these determinations.  

In December 2008, the Veteran and G.P., his wife, testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board denied service connection for GERD, esophageal peristalsis, chronic cholecystitis, and right phrenic nerve paralysis in a September 2009 decision.  As such, these issues are no longer on appeal.  The issues of entitlement to service connection for syncope, for arthralgia and neurological impairment of the left side of the body, for a psychiatric disorder to include anxiety and depression, and for short term memory loss were remanded therein for further development.  

Service connection was granted and an initial 30 percent evaluation assigned for major depression in a December 2010 rating decision.  Noted therein was that this condition was associated with short term memory loss.  Thus, the benefit sought with respect to both the psychiatric disorder issue and the short term memory loss issue has been granted in full.  They accordingly are no longer on appeal.  

That leaves the above listed issues remaining on appeal.  This matter comprised of them last was adjudicated in a May 2011 statement of the case.  A private treatment record thereafter was submitted by the Veteran.  The record was accompanied by a statement in which he waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider it.  Therefore, the Board has jurisdiction to consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).  

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter once again is REMANDED to the AOJ/RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to service connection for arthralgia and neurological impairment of the left side of the body and for syncope unfortunately must be remanded a second time.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  This duty includes making reasonable efforts to procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).

At an October 2009 VA mental health examination, the Veteran complained of suffering from syncopal episodes and degenerative disc disease (DDD) of his back.  He indicated that he has been on Social Security disability because of these physical conditions since 2005.

At a February 2011 VA hand, thumb, and fingers examination, the Veteran complained of syncopal episodes.  He noted that he is on SSI (Supplemental Security Income) because of these episodes.

The Social Security Administration (SSA) administers a variety of benefits.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002 & Supp. 2011).  These include disability benefits which are based on disability, age, and employment history.  Id.  These also include SSI benefits, which are based on disability, age, and income and resource limits.  Id.

A review of the claims file does not reveal that any development has been undertaken with respect to requesting SSA records regarding the Veteran.  He has stated that these records directly concern syncope.  No such statement exists with respect to arthralgia and neurological impairment of the left side of the body.  Yet the Board notes the following.  The Veteran stated that his SSA records concern DDD of his back, a disability similar to arthralgia.  It follows that arthralgia, to include that on the left side of the body, may be addressed in these records in addition to DDD of the back.  A neurological component to his syncope, specifically reference to vagal, is mentioned in the evidence of record.  It follows that neurological impairment caused by the vagus nerve, to include that on the left side of the body in addition to syncope, may be addressed by the SSA records.

Thus, a reasonable possibility exists that any existing SSA records are relevant to arthralgia and neurological impairment of the left side of the body as well as to syncope.  Requests to obtain these records must be made for this reason.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A remand is necessary to accomplish this task.  

Any additional development warranted in light of any SSA or other records obtained as well as the previous evidence of record also must be completed on remand so that adjudication can proceed without further delay.  Particularly, arrangements must be made concerning any additional medical examination and/or opinion deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request complete SSA records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran pursuant to the mandates of 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2011).  All action in this regard, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  This lastly (after the completion of all records development) shall include arranging for an additional medical examination and/or opinion if, and only if, necessary based on any new records obtained as well as the previous evidence of record.

3.  Finally, readjudicate the issues of entitlement to service connection for arthralgia and neurological impairment of the left side of the body and for syncope.  If this benefit is not granted in full for either issue, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


